ORDER

PER CURIAM:
AND NOW, this 31st day of May. 2000, the Petition For Allowance of Appeal is GRANTED. In reversing the trial court’s order to the extent that it struck off the liens docketed at Nos. 92-6203 and 88-5075, the Commonwealth Court failed to address the trial court’s finding that respondent’s argument in that regard was waived since it had never been raised below. Petitioner specifically presented that waiver argument in his Commonwealth Court brief. Accordingly, this matter is REMANDED to the Commonwealth Court for consideration of the waiver argument.